Per Curiam.

In these cases, defendants were charged in the district court for violating HRS § 712-1231, relating to social gambling, and moved to dismiss the charges against them. The district court denied their motions to dismiss. Those denials were interlocutory orders of a district court in criminal cases. Upon entry of orders denying the motions, defendants moved in the district court for leave to take interlocutory appeals to this court, which motions were granted.
In State v. Valiani, 57 Haw. 133, 552 P.2d 75 (1976), this court held that there is no grant of any statutory authority to appeal to this court from interlocutory orders of district courts in criminal cases.
Accordingly, these appeals are dismissed and remanded to the district court for further proceedings.
Herbert R. Takahashi (King, Nakamura & Takahashi of counsel) for defendants-appellants.
Glenn M. Miyajima (Michael P. Akana on the brief) Deputy Prosecuting Attorneys, for plaintiff-appellee.